DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 03/06/2020.  Claims 1-11 are currently pending.  The earliest effective filing date of the present application is 07/24/2019.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings do not illustrate each and every claimed limitation.  For instance, at least the following limitation is not shown in the drawings:

    PNG
    media_image1.png
    295
    748
    media_image1.png
    Greyscale
. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a feature amount calculation unit” in exemplary line 2 of claim 1.  The “unit” is the generic placeholder.  This unit performs the function of e.g. generate data.  This unit is not tied to any specific structure to perform the recited function(s). 
“a prediction model generation unit” in exemplary line 11 of claim 1.  This “unit” is the generic placeholder.  This unit performs the function of e.g. refer to generate data.  This unit is not tied to any specific structure to perform the function(s).  
“a sample point generation unit” in exemplary line 19 of claim 1.  This “unit” is the generic placeholder.  This unit performs the function of e.g. generate data.  This unit is not tied to any specific structure to perform the recited function(s). 
“an operation extraction unit” in line 3 of claim 6.  This “unit” is the generic placeholder.  This unit performs the function of e.g. extracting data.  This unit is not tied to any specific structure to perform the recited function(s).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under both 35 USC 112(a) and 35 USC 112(b).  These claims include limitations that have been interpreted under 35 USC 112(f).  However, there is no corresponding reference to the specific structural elements that the various units are composed of.  Accordingly, the claims are rejected under 35 USC 112(a) as a lack of written description. Further, the claims are indefinite because of the lack of written description.  Accordingly, Claims 1-9 are rejected under both 35 USC 112(a) and 35 USC 112(b). 
Claims 1-11 are rejected under 35 USC 112(b) as exemplary claim 1 recites “insufficient” in line 20, 22.  The term “insufficient” in claim 1 (and similarly in claims 10 and 11) is a relative term which renders the claim indefinite. The term “insufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 Claims 1-11 are rejected under 35 USC 112(b) as exemplary claim 1 (and similarly claims 10 and 11) recites the limitation “a sample point” in line 23 and 24.  There is a lack of proper antecedent basis as a sample point has been recited prior to this in exemplary line 17.  This renders the claim indefinite.  Appropriate correction is required. 
Claims 1-11 are rejected under 35 USC 112(b) as exemplary claim 1 recites the limitation “the basis” in line 16.  There is improper antecedent basis for this limitation in the claim thereby rendering the claim indefinite.  Appropriate correction is required. 
Claims 1-11 are rejected under 35 USC 112(b) as exemplary claim 1 recites the limitation “the operation instruction from the feature amount” in lines 14-15.  There is a lack of proper antecedent basis for this limitation in the claim, thereby rendering the claim indefinite.  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,783,462 to Mo et al. (“Mo”) in view of U.S. Pat. Pub. No. 2020/0219171 to Zhuang et al. (“Zhuang”).

With regard to claim 1, Mo discloses the claimed shipping operation assisting system comprising: 
 	a feature amount calculation unit configured to generate feature amount data representing a relationship between a feature amount of a shipping operation and a working hour on the basis of operation record data representing a record of a plurality of shipping operations respectively corresponding to a plurality of operation instructions each of which is an instruction for a shipping operation constituted by one or more of picking operations (see e.g. Fig. 3, 301, col. 14, ln. 16-26, where the storing of data in the database for the warehouse/fulfillment center creates a relationship between the data as it is all stored in database 301); 
 	a prediction model generation unit configured to refer to the feature amount data and generate a prediction model for predicting a working hour of a shipping operation corresponding to the operation instruction from the feature amount of the operation instruction on the basis of the generated feature amount corresponding to a sample point and the working hour corresponding to the feature amount (see e.g. col. 14, ln. 27-42); and 
 	a sample point generation unit configured to generate, with respect to an insufficient area corresponding to an area where sample points in a feature amount space are insufficient when the prediction model is generated, a sample point based on a distance between the insufficient area and a sample point satisfying a predetermined condition among existing sample points (see e.g. col 14, ln. 42-67; col. 15, ln. 1-33).  
 	Mo does not disclose where the prediction model generator refers to the feature amount data to generate the prediction model.  
	However, this feature is obvious in light of the prior art.  In particular, Zhuang teaches at e.g. [0005], [0006], [0007], [0028], [0032-40] that it would have been obvious to one of ordinary skill in the warehouse management art at the time of filing to modify Mo with the ability to generate a prediction model based on known and current information, where this is performed in order to machine learn how to make predictions about items in the warehouse.  Therefore, it would have been obvious to one of ordinary skill in the warehouse art at the time of filing to include the ability to generate a prediction model based on known and current data, as taught by Zhuang, with the warehouse management system of Mo, where this is performed in order to machine learn how to make predictions about items in the warehouse, as shown in Zhuang.

With regard to claim 2, Mo further teaches where the sample point generation unit generates the sample point with respect to the insufficient area by performing instruction change for changing one or a plurality of input operation instructions into one or more operation instructions having a feature amount at which a distance from a predetermined location of the insufficient area becomes equal to or smaller than a predetermined distance (see abstract, nearest neighbor determination; col. 4, ln. 1-7; high density area threshold relating to nearest neighbor).  

With regard to claim 3, Mo further teaches where the instruction change is any one of instruction division for dividing one operation instruction into new two or more operation instructions, and instruction combination for combining an instruction of at least a part of the picking operations of at least one operation instruction with at least one another operation instruction (see col. 15, ln. 33-67).  

	With regard to claim 4, Mo further discloses the instruction change is the instruction division in a case where the feature amount in the predetermined location of the insufficient area is lower than a feature - 48 - amount belonging to the sample point satisfying the predetermined condition; and the instruction change is the instruction combination in a case where the feature amount in the predetermined location of the insufficient area is higher than the feature amount belonging to the sample point satisfying the predetermined condition (see col. 15, ln. 33-67; see where only one of the instruction division or combination is required in the claimed language).  

	With regard to claim 5, Mo further discloses where: the feature amount calculation unit refers to information representing a relationship between a feature amount type and an operation instruction changing method (see e.g. Fig. 3, 301, col. 14, ln. 16-26, where the storing of data in the database for the warehouse/fulfillment center creates a relationship between the data as it is all stored in database 301), and selects an operation instruction changing method corresponding to a type of the feature amount belonging to the sample point satisfying the predetermined condition (see col. 15, ln. 33-67); and the sample point generation unit changes the one or more of the operation instructions by the selected operation instruction changing method (see e.g. col 14, ln. 42-67; col. 15, ln. 1-33).  

	With regard to claim 6, Mo further discloses an operation extraction unit configured to extract the operation instruction with regard to each of one or more of the operation instructions after the instruction change in a case where the working hour predicted from - 49 - the feature amount of the operation instruction using the prediction model is deviated with respect to the actual working hour in accordance with the operation instruction by a predetermined period or longer (see col. 15, ln. 33-67).  

	With regard to claim 7, Mo further discloses where the operation extraction unit displays operation contents represented by the extracted operation instruction (see e.g. Fig. 6).  

	With regard to claim 8, Mo further discloses where the prediction model generation unit excludes the feature amount of the extracted operation instruction and the working hour from learning data of the prediction model (see col. 5, ln. 57-67, where data can be included and/or excluded).  The learning data aspect is taught by Zhuang, as shown above.  In particular, Zhuang teaches at e.g. [0005], [0006], [0007], [0028], [0032-40] that it would have been obvious to one of ordinary skill in the warehouse management art at the time of filing to modify Mo with the ability to generate a prediction model based on known and current information, where this is performed in order to machine learn how to make predictions about items in the warehouse.  Therefore, it would have been obvious to one of ordinary skill in the warehouse art at the time of filing to include the ability to generate a prediction model based on known and current data, as taught by Zhuang, with the warehouse management system of Mo, where this is performed in order to machine learn how to make predictions about items in the warehouse, as shown in Zhuang.

	With regard to claim 9, Mo does not teach the limitations of claim 9.  However, Zhaung further teaches at [0004-5], [0032-36] where the prediction model generation unit corrects the prediction model on the basis of one or more of parameters including an explanatory parameter of the deviation between the predicted working hour and the actual working hour, where this is performed so that the model can continuously be updated according to the learned parameters.  Therefore, it would have been obvious to one of ordinary skill in the warehouse management art at the time of filing to modify Mo with the ability to correct the prediction model via machine learning, thereby updating and providing the explanation in the changed model, where this is performed so that the model can continuously be updated according to the learned parameters.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687